838 F.2d 1210Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter Oliver MELVIN, Plaintiff-Appellant,v.UNITED NATIONAL BANK, INC., of Fayetteville, N.C., LeonardHedgepath, Chief Executive Officer, United National Bank,Inc., Jesse Williams, Chairman of the Board of Directors,United National Bank, Inc., Members of the Board ofDirectors, Employees, and Agents of United National Bank,Inc., Defendants-Appellees.
No. 87-1142.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 18, 1987.Decided:  Feb. 2, 1988.

Walter Oliver Melvin, appellant pro se.
James R. Nance, Jr., Nance, Collier, Herndon & Wheless, for appellees.
Before K.K. HALL, SPROUSE, and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Melvin v. United States, C/A No. 86-37-3 (E.D.N.C. June 24, 1987).


2
AFFIRMED.